                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                 MONROE DIVISION


STEVEN MARSH                                     :          CIVIL ACTION NO. 3:19-1337
                                                                 SECTION P

VERSUS                                           :          JUDGE TERRY A. DOUGHTY


WARDEN GOODWIN                                   :          MAG. JUDGE KAREN L. HAYES


                                           JUDGMENT

       For the reasons set forth in this Court’s Ruling, and for those additional reasons set forth

in the Magistrate Judge’s Report and Recommendation, which have been adopted by the Court

after a de novo review of the entire record,

       IT IS ORDERED that Plaintiff Steven Marsh’s Motion to Amend [Doc. No. 8] is

DENIED.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Petition for Writ

of Habeas Corpus filed by Plaintiff Steven Marsh [Doc. No. 1] be DENIED and DISMISSED

WITH PREJUDICE as time-barred under 28 U.S.C. §2244(d).

       Monroe, Louisiana, this 26th day of November, 2019.




                                                       __________________________________
                                                                     TERRY A. DOUGHTY
                                                        UNITED STATES DISTRICT JUDGE
